Citation Nr: 1511466	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-04 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial increased (compensable) rating for right ear hearing loss.

3.  Entitlement to service connection for chronic headaches.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

5.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that, in pertinent part, granted service connection for PTSD with alcohol dependency and assigned an initial 50 percent disability rating, granted service connection for right ear hearing loss and assigned an initial noncompensable rating, denied service connection for chronic headaches, and reopened and denied a claim for service connection for left ear hearing loss.  

The Veteran testified before the undersigned at a June 2014 Video Conference hearing.  The hearing transcript is of record.  The record was held open for 60 days to afford the Veteran more time to submit additional evidence.  In October 2013, additional evidence was received and associated with the claims file.

The issues of entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected PTSD, and entitlement to a higher rating for service-connected intervertebral disc syndrome, sciatic nerve, right lower extremity have been raised by the record in February 2014 and July 2014 written correspondence, respectively, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to an initial rating in excess of 50 percent for PTSD, entitlement to an initial compensable rating for right ear hearing loss, whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

There is no evidence that the Veteran has a diagnosed chronic headache disability. 


CONCLUSION OF LAW

The criteria for service connection for a chronic headache disability are not met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the issue of service connection for chronic headaches, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  An August 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA treatment records.  The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed chronic headaches.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or recurrent symptoms of a current disability, the record indicates that the disability or symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed further below, there is no evidence of currently demonstrated headaches during the current appeal period.  Additionally, there is no evidence that indicates a link between the Veteran's currently claimed headache disability and his active service.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 20100 (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).  An examination for this claimed disability is, therefore, not required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no indication that there is any outstanding evidence that is not associated with the record.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 




Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during that service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice. Rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2014).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, headaches are not listed as a chronic disease in 38 C.F.R. § 3.309(a) (2014).  Therefore, chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply to the Veteran's claim for service connection for a headache disability.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran contends that he has currently demonstrated chronic headaches, which developed during his active military service in Vietnam, as a result of being exposed to loud noises from equipment and incoming and outgoing rounds.

Service treatment records are negative for any evidence of complaints, diagnosis or treatment for headaches.  The post-service medical evidence of record is also negative for any evidence of complaints, diagnosis or treatment for headaches.  In fact, the Veteran himself reported during his June 2014 Video Conference hearing that he had never been treated for headaches or diagnosed with a headache disability.  See hearing transcript, page 22.  There is no other post-service medical evidence of record showing a current diagnosis of a headache disability.  

The Board recognizes that the Veteran is competent to report a history of headaches, which are capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In this case, there are only reports by the Veteran of having headaches, without any medical indication that the Veteran suffers from an actual headache disability or whether they are symptoms of other conditions. 

While the Veteran is competent to report his observable symptoms, such as pain or discomfort, a diagnosis of an actual headache disability requires medical expertise and is too complex an issue to be susceptible to lay person opinions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  The Board finds no evidence of record that the Veteran has specialized medical knowledge to be competent to offer medical opinion as to the etiology of any complaints of headaches which is necessary in this case as that involves a medially complex matter.  Grottveit v. Brown, 5 Vet. App. 91 (1993). 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In light of the absence of any competent evidence of a current headache disability, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic headaches is denied.
REMAND

Initially, the Board notes that in July 2014, the Veteran submitted additional evidence, consisting of an undated VA audiology counseling audiogram.  This record has not been previously considered by the RO in conjunction with the current appeal of the claims for a higher initial rating for right ear hearing loss and whether new and material evidence has been received to reopen the claim for service connection for left ear hearing loss, and the evidence was not accompanied by a waiver of initial RO consideration.  The RO must initially consider the evidence, re-adjudicate the claims, and issue an appropriate supplemental statement of the case.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2014).  

With regard to the claim for a higher initial rating for PTSD, the Board notes that the Veteran testified that this disability is more severe than reflected in the current 50 percent disability rating.  The most recent VA examination in connection with the Veteran's service-connected PTSD was conducted over four years ago, in March 2011.  Given the length of time since the last VA examination a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The most recent VA examination in connection with the Veteran's service-connected right ear hearing loss was also conducted over four years ago, in October 2010.  The Veteran has reported that his disability has increased in severity since that time.  See June 2014 Video Hearing transcript and July 2014 statement from the Veteran.  Given the Veteran's reports of increased symptomatology, as well as the length of time since the last VA examination, a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Veteran also reported during his June 2014 Video Conference hearing that from September to April 2014, he completed two courses of outpatient mental health treatment at the VA Medical Center in Kerrville, Texas with psychologist, Dr. Herbst and social worker, Dr. Avin Senter.  The Board notes that records of this treatment are not currently associated with the claims file or the Virtual VA e-folder.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all outstanding VA medical records should be obtained and associated with the claims file.  

During the June 2014 hearing and in July 2014 written correspondence, the Veteran indicated that he is unable to work due to his service-connected PTSD, right ear hearing loss, and lumbar spine disabilities.  In this case, the issue of entitlement to a TDIU rating has been raised by the record and is within the jurisdiction of the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, it is inextricably intertwined with the other pending claims that are being remanded and must also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence (both VA and non-VA medical records) pertinent to the claims remaining on appeal that is not currently of record can be obtained.  With regard to the claim for a TDIU, the letter should explain what evidence is the Veteran's responsibility to submit, to specifically include notice of the requirements for establishing a TDIU.

2.  Obtain and associate with the claims file all relevant VA medical records dated since January 2013, to include all audiology report and audiograms and all mental health treatment records.  

3.  After completing the above, schedule the Veteran for a VA examination to determine the current severity of his service-connected right ear hearing loss.  The claims folder, including a copy of this Remand, must be made available to the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the examination report.  All indicated studies should be performed.  

The examiner should describe the current extent of the Veteran's service-connected right ear hearing loss disability.  Specifically, the results of audiological testing must include, in numeric decibels, the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and must provide the speech recognition scores using the Maryland CNC test. The audiologist must also describe the effects of the Veteran's service-connected right ear hearing loss disability on his occupational functioning and activities of daily living, to include whether his bilateral hearing loss results in marked interference with employment.  A complete rationale should be given for all opinions and conclusions expressed.

4.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder, including a copy of this Remand, must be made available to the examiner in conjunction with the examination. A notation to the effect that this record review took place should be included in the examination report.  All indicated studies should be performed.  

The examiner should specifically provide the following:

(a) The examiner should identify the existence and severity of all current manifestations of the Veteran's service-connected PTSD. 

(b) The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's service-connected PTSD.

(c) The examiner should also describe the impact of the Veteran's PTSD on his occupational and social functioning and should state whether he is unable to secure or follow a substantially gainful occupation by reason of his service-connected PTSD.  If the Veteran is felt able to work, the examiner should state what type of work and what accommodations would be needed due to his service-connected PTSD. 

A complete rationale should be given for all opinions and conclusions expressed.

5.  After ensuring compliance with the instructions above and undertaking any additional development deemed necessary, readjudicate the claims remaining on appeal, to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case, and allow the appropriate period of time for response. Then, return the case to the Board. 

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


